Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-17-00243-CV

                                     IN RE John M. DONOHUE

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 26, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 19, 2017, Relator filed a petition for writ of mandamus. The court has considered

the petition for writ of mandamus and is of the opinion that Relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2017CI04327, styled Ex Parte John M. Donohue, pending in the 37th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.